Case 4:19-cv-00050-JHM-HBB Document 1 Filed 05/16/19 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

CARL BROWN,

                   Plaintiff,                       Case No.: 4:19-CV-50-JHM
       v.                                           Removed from
                                                    Daviess Circuit Court
THE PRUDENTIAL INSURANCE                            Division One
COMPANY OF AMERICA,                                 Civil Action No. 19-CI-00416

                   Defendant.



     DEFENDANT THE PRUDENTIAL INSURANCE COMPANY OF AMERICA’S
                        NOTICE OF REMOVAL

      Defendant, The Prudential Insurance Company of America (“Prudential”), pursuant to 28

U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal with respect to the above

captioned case, which was filed and is currently pending in Daviess Circuit Court, Division One,

Case No. 19-CI-00416. In support of this Notice of Removal, Prudential states the following:

                                 Timeliness And Background

       1.      On April 23, 2019, Plaintiff Carl Brown (“Plaintiff”) commenced a civil action

against Prudential by filing a complaint in Daviess Circuit Court, Division One. The lawsuit is

recorded on that court’s docket as Case No. 19-CI-00416. There are no other parties named in

Plaintiff’s complaint.

       2.      Prudential was served on May 1, 2019. Pursuant to 28 U.S.C. § 1446(a), a true

and correct copy of the summons and Plaintiff’s complaint, which constitute “all summons,

pleadings, and orders” served upon Prudential in the state court action, is attached hereto as

Exhibit A. Because Prudential has filed this Notice of Removal within thirty days of accepting

service, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).
Case 4:19-cv-00050-JHM-HBB Document 1 Filed 05/16/19 Page 2 of 5 PageID #: 2




                                 Federal Question Jurisdiction

       3.      In his Complaint, Plaintiff alleges a claim under §502 of the Employment

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132, seeking long-term

disability (“LTD”) benefits allegedly due to him under an insurance plan offered by his former

employer, Kimberly-Clark Corporation (the “plan”). (See Ex. A, Compl. ¶¶ 3-5, 14-20.)

       4.      ERISA provides an exclusive federal cause of action for participants or

beneficiaries in an ERISA plan who bring actions related to the recovery of benefits under

employee benefit plans. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1987); Rush

Prudential HMO Inc. v. Moran, 536 U.S. 355 (2002).

       5.      Accordingly, Plaintiff’s Complaint, on its face, alleges a claim for benefits

brought pursuant to ERISA, and thus alleges a claim under the laws of the United States within

the meaning of 28 U.S.C. § 1331. For this reason, this action is removable to this Court pursuant

to 28 U.S.C. § 1441(a).

       6.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

       7.      The Court thus has original jurisdiction over these claims pursuant to 28 U.S.C. §

1331, and removal is proper under 28 U.S.C. § 1441.

                                        Venue and Notice

       8.      Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 97(b), this Court embraces Daviess County, the location of Daviess Circuit Court,



                                                 2
Case 4:19-cv-00050-JHM-HBB Document 1 Filed 05/16/19 Page 3 of 5 PageID #: 3




Division One, the place where the removed action had been pending. 28 U.S.C. § 1441(a).

Accordingly, this Court is the appropriate venue for removal of this action. 28 U.S.C. § 1441(a).

        9.      Prompt written notice of this Notice of Removal will be sent to Plaintiff through

his counsel, and to the Clerk of Court for Daviess Circuit Court, Division One, as required by 28

U.S.C. § 1446(d). A copy of this notice is attached hereto as Exhibit B.

        10.     Should Plaintiff seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C.

§ 1292(b).

        WHEREFORE, Defendant, The Prudential Insurance Company of America, submits that

this action properly is removable based on federal question jurisdiction and respectfully requests

that the above-described action pending against it be removed to the United States District Court

for the Western District of Kentucky, Owensboro Division. Prudential also requests all other

relief, at law or in equity, to which it is justly entitled. .




                                                      3
Case 4:19-cv-00050-JHM-HBB Document 1 Filed 05/16/19 Page 4 of 5 PageID #: 4




DATED: May 16, 2019                      Respectfully submitted,

                                         THE PRUDENTIAL INSURANCE
                                         COMPANY OF AMERICA



                                         By: /s/ Phillip L. Monhollen
                                             One of Its Attorneys
Phillip L. Monhollen
phillip.monhollen@qpwblaw.com
QUINTAIROS, PRIETO, WOOD
& BOYER, P.A.
9300 Shelbyville Road
Suite 400
Louisville, KY 40222
Telephone: (502) 423-6390
Facsimile: (502) 423-6391




                                     4
Case 4:19-cv-00050-JHM-HBB Document 1 Filed 05/16/19 Page 5 of 5 PageID #: 5




                               CERTIFICATE OF SERVICE


       I hereby certify that I have caused a true and correct copy of the foregoing NOTICE OF

REMOVAL to be served upon the following, using the Court’s ECF filing system on this 16th

day of May 2019:

                             Christopher L. Rhoads
                             Sara Martin Diaz
                             RHOADS & RHOADS, P.S.C.
                             115 E. 2nd Street, Suite 100
                             P.O. Box 2023
                             Owensboro, KY 42302-2023
                             (270) 683-4600
                             (270) 683-1653(fax)

                             Counsel for Plaintiff


                                            By: /s/ Phillip L. Monhollen
                                               Attorney for Prudential
